FRANK D. UPCHURCH, Jr., Judge.
This is an appeal from a judgment granting a permanent injunction and damages to appellees for interference with an easement. We affirm the judgment as to the injunction but reduce the damage award.
 The question we consider here is whether an award of $2,000 for blockage of an easement is proper where no specific pecuniary loss was shown. If there is interference with an easement, the law will presume some damage and no special or actual pecuniary loss need be shown. Where no physical or financial injury has been inflicted, the easement owner may recover only nominal damages. 25 Am.Jur.2d Easements and Licenses § 122. See Lassitter v. International Union of Operating Engineers, 349 So.2d 622 (Fla.1977).
In the case before us, there was no pecuniary loss or other damage, only a showing of inconvenience. In the absence of proof, an award of anything more than nominal damages was improper. Therefore, the award of damages is reduced to $1.00.
AFFIRMED in part and AMENDED in part.
COBB and SHARP, JJ., concur.